Reasons For Allowance
The following is an examiner’s statement of reasons for allowance:
Claim 1 claims:
An acoustic traction/braking control system (1) for a train (TC) comprising a general
brake pipe (301), a master vehicle (ML) comprising traction and braking means, and at least
one slave vehicle (SL) comprising traction and braking means; said acoustic traction/braking
control system (1) including:
- a modulator device (303) associated with said master vehicle (ML), which is arranged
to receive at least one traction or braking request signal (302) and generate an electrical signal
(308) adapted to energize an actuator (304) arranged to transform said electrical signal (308)
into a respective acoustic signal (309) to be transmitted within said general brake pipe (301);
the frequency value of said acoustic signal (309) being adjusted according to the value
of the amplitude of the at least one traction or braking request signal (302), in accordance with
a predetermined trans-characteristic function;
- at least one transducer device (305) associated with said at least one slave vehicle (SL),
which is adapted to detect the acoustic signal (309) and to convert the instantaneous amplitude
value of the acoustic signal (309) into an electrical signal (310) the frequency value of which
is adjusted according to the frequency of the acoustic signal (309);
- at least one frequency demodulator (306) associated with said at least one slave vehicle
(SL), which is arranged to generate a traction or braking management signal (307) whose
amplitude value is adjusted according to the frequency of the electrical signal (310); the
traction or braking management signal (307) being transmitted by the frequency demodulator
(306) to a traction and braking management system (311) associated with said at least one
slave vehicle (SL), which is arranged for traction and braking management.
The prior art of record does not anticipate or render obvious the claimed limitations of claim 1.
Specifically the prior art of record does not disclose, alone or in combination, an acoustic (i.e. radio, wireless, ultrasonic) traction and braking control system comprising a brake pipe (for transmission of the signals) that uses both electric and acoustic signals, whose frequencies and amplitudes are adjusted to predetermined criteria in order to transmit braking and/or traction requests between the locomotive and slave vehicle(s).
Claim 7 is allowable for similar reasons.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER P SCHWARTZ whose telephone number is (571)272-7123. The examiner can normally be reached 10:00 A.M.-7:00P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rob Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTOPHER P SCHWARTZ/Primary Examiner, Art Unit 3657                                                                                                                                                                                                        



4/25/22